In a juveniledelinquency proceeding, the appeal is from an order of the Family Court, Kings County, dated July 2, 1975, which, after a fact-finding hearing, adjudicated appellant to be a juvenile delinquent and placed him with the Division for Youth for 18 months. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for further proceedings not inconsistent herewith. When, upon the convening of court on March 5, 1975, the complaint report previously demanded by the Law Guardian had not been produced, we think that, under the circumstances of this case, his request for an adjournment for the purpose of procuring such report should have been granted. It constituted an abuse of the Family Court’s discretion to require that the fact-finding hearing take place at a *728time when the Law Guardian was not prepared to present a proper defense for his client. It should be noted that there is a concession by the corporation counsel that there should be a new hearing. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.